*683Statement.
Bronson, Oh. J.
This is an equitable action to invalidate ante-*684nuptial and postnxxptial agreements and to set aside a final decree in the estate of a deceased person. Defendants liave appealed from the judgment in plaintiff’s favor and demand a trial de novo. This cause was previously before this court. Charlson v. Charlson, 48 N. D. 851, 187 N. W. 418. In the previous appeal, the plaintiff appealed from an order of the trial court sustaining a demurrer to the complaint. Upon .such appeal this court, through an opinion of the writer, sustained the sufficiency of the complaint as setting forth a cause of action in equity to set aside these nuptial agreements and to set aside the final decree. Thereafter, in the trial court, the defendants interposed an answer wherein it is alleged that the final decree of distribution in the estate was made in the county court, September 29th, 1919; that plaintiff made no claim for her statutory exemptions; that she received from the, estate certain real property in the sum of $1,500; that she also received household furniture and furnishings and other property, which would have been exempt to the deceased if he were living, including all property absolutely exempt. The answer further alleged that plaintiff was estopped from maintaining her cause of action as alleged in tin* complaint by reason of the antenuptial and postnuptial agreements and by reason of her participation and acquiescence in the probate proceedings had and by reason of her conduct with relation thereto which waived all question of the jurisdiction of the county court and consented to the, administration by the county court as it was in fact had; that, in addition, the laches of the plaintiff in making no objection to the probating of .the estate of her deceased husband for a period of some two years, her receipt and retaining of the property distributed to her by the final decree, barred her from any right in equity to set aside such final decree.
After the evidence was adduced, the complaint was amended in some unimportant details to conform to the evidence. The trial judge made extensive findings of fact. These findings and the facts show as follows: On February 19th, 1916, plaintiff and deceased Oharlson married. Then plaintiff was aged fifty-three years, deceased sixty-five years. Plaintiff was born in Wisconsin of Scandinavian parentage. Her schooling was limited. When seventeen years old she married one Larson, a farmer, with whom she lived some twenty-nine years, until his death. As a x*esult of this marriage, plaixxtiff had three surviving *685children. After the death of her husband plaintiff lived for several years with a married daughter at Raj’, North Dakota. Plaintiff possessed no business training and could read and understand English imperfectly.
The deceased was engaged in the mercantile business at Ray, N. D. His first wife died in 1914. As a result of his first marriage, he had five adult children two of whom, a daughter and a son, were associated with him in the mercantile business. One daughter, after the death of his first wife, lived with him and supervised his household affairs. In September, 1915, the daughter employed plaintiff as a housekeeper in the home of the deceased. Prior to this time, she had only a casual acquaintanceship with deceased. Plaintiff, while so emplojed, received from Charlson an offer of marriage which she refused. Then, in December, 1915, she ceased her employment and returned to the home of her daughter. Oharlson continued to visit her and to renew his offer of marriage. This offer was finally accepted and the date of the marriage set tentatively for the following summer. Oharlson advised his children of the proposed marriage. Thej made objections. Plaintiff, being advised of these objections by Charlson, requested cancellation of the betrothal. Further negotiations were had by Charlson with his children. Charlson then suggested to plaintiff that the objections of the children could be obviated by a property settlement. Charlson procured the preparation of a proposed antenuptial agreement drawn by an attorney at a distance from his home town. This antenuptial agreement was presented to plaintiff by Charlson and signed by her four days before their marriage. Then Charlson explained to her that she would be provided for. She had confidence in him and relied upon his statements. At the time of the execution of this agreement, plaintiff had no knowledge of her rights of inheritance in the event she survived him, and she was not informed thereof by Oharlson or anyone else.
In this antenuptial agreement, Charlson agreed to give to plaintiff during their married life the use and occupancy of the home of the deceased in Ray, North Dakota. Charlson agreed to maintain her as his wife in a manner suitable to his means and station in life. It was distinctly understood that such home should be and remain the property of the deceased, his heirs or assigns. Oharlson released any and all in-*686forest in property owned by plaintiff. Plaintiff released any and all claims to the property of Charlson and to any moneys or property that might go to her by his death including any statutory allowances. At the time this agreement was signed a further clause was inserted by a notary who was an attorney to the following effect: namely, that it was further distinctly understood that the home of the deceased should, upon his death, go to plaintiff in the event she survived him. When this agreement was executed plaintiff was worth about $1,200 which fact was known to Charlson. • At that time Charlson was worth approximately $50,000 which fact was not known to plaintiff. She made no inquiry of him as to his financial worth and had no independent knowledge of the same. (Generally she knew that he was engaged in' the ■mercantile business and had some farm lands.) During their married life plaintiff and her husband lived happily together in the home at Pay, North Dakota. He well provided for her, was good and kind to her. In August, 1917, he became ill, through kidney trouble. As his demise approached and while he was at the hospital, very sick, and while some of the children were there, he inquired of plaintiff what further provision he should make for her. She, in tears, replied to the effect that anything he did would bo all right. There was drawn a postnuptial agreement. Under these circumstances it was signed. It referred to the antenuptial agreement theretofore made and particularly to the terms thereof whereby the home, in the event plaintiff survived her husband, should go to her. It further provided through a desire of her husband to give to her more of a property settlement than was contemplated in the antenuptial agreement, that plaintiff if she survived her husband, should in addition to the home, as further consideration of the agreement, receive the sum of $1,500 out of his estate. Plaintiff’s husband died on August 27th, 1917. When this postnuptial agreement was executed plaintiff did not possess knowledge of the financial worth of her husband. During their married life she had learned In a casual way concerning her husband’s properties. She did not have knowledge that he had large property holdings in the states of Minnesota and Washington. When this postnuptial agreement was executed she made no inquiry concerning his property and no information was voluntarily given to her by anyone. After the death’ of her husband she' continued to live in the home. A daughter of the deceased lived there *687with her for a time. The daughter furnished fuel and provisions. A clerk in a store boarded there. Plaintiff kept house. After a time a disagreement arose between the daughter and plaintiff and the daughter left. After the death of her husband, probate proceedings were initiated by his children in the county court of Williams county. Plaintiff was made a party and signed a general appearance. One of the sons was appointed as administrator. Plaintiff was not represented by counsel. She took the advice of the administrator in whom she had ■confidence and upon whom she relied. During the course of the probate of this estate, plaintiff: did not learn of the extent of her husband’s estate nor of her statutory rights as widow of her husband. On April 22nd, 1918, she and the children of her deceased husband executed an agreement ratifying and confirming the antenuptial' and postnuptial agreements. This agreement was prepared by an attorney of the children of the deceased without any previous arrangement or agreement had with the plaintiff. She signed this agreement at the request of the .administrator relying on his statement that she would be provided for and that she should sign as all the others were signing. She relied on these statements.
The county court recognized as valid the antenuptial and postnuptial agreements on September 29th, 1919. It made a final decree. This final decree awarded to plaintiff the home which the county court, after consideration had with plaintiff and the children and the counsel of the children, determined should go absolutely to the wdfe, and also the sum of $1,500 and certain other absolute exemptions. Plaintiff had no knowledge of the contents of this decree except in a general way until December, 1920, when she employed counsel to investigate the matter and since that time she lias proceeded with dispatch. After the rendition of the final decree the children formed a corporation composed of the children. To this corporation all the lands owned by the deceased in North Dakota, Minnesota and Washington were conveyed.
Upon these findings of fact the trial court made conclusions of law that the antenuptial and postnuptial agreements, and agreements subsequently made ratifying the same, were void and of no effect; that the provision made for the widow was grossly disproportionate to the value of the estate of the deceased; that the appearance made by plaintiff in the course of' probate was made .without knowledge of her rights and *688in reliance upon the good faith and fairness of the administrator and that of the other children; 'that the final decree made in the estate was void and should be set aside; that the filial discharge of the administrator should he set aside; that the administrator should forthwith proceed to further probate tbe estate and the county court direct — to set aside the final decree and proceed with the probate' of the estate in disregard of the antenuptial, postnuptial and confirming agreements'made by plaintiff; that the Charlson estate should he ordered to retransfer to defendants the real estate concerned. Upon such findings and conclusions judgment was entered accordingly.
Contentions.
The defendants maintain that upon the record the final decree of distribution made in tbe county court is a binding judgment which plaintiff, through her gross laches is estopped to deny; that plaintiff has wholly failed to bring herself within the well recognized rules of law authorizing a court of equity to vacate or set aside such final binding decree of the county court; that this county court had power to pass upon and construe the rights of the parties and that plaintiff, by ber failure to use due diligence, acquiesced in the exercise of that power.' Further, that plaintiff was possessed of knowledge, or the means of knowledge, of property possessed by her deceased husband at the time of the execution of the antenuptial contract and at the time of the marriage; that the record fails to disclose any misrepresentations, concealment, or undue influence used upon or towards the plaintiff by her deceased husband or children concerning the antenuptial and postnuptial agreements or either of them.
Decision.
The law of the case was announced in the former appeal. Then this court announced that the complaint was sufficient as a cause of action in equity to set aside the antenuptial and postnuptial agreements.
In that opinion the court said, — “that the marriage relation of hus'band and wife is one of special confidence and trust requiring the utmost good faith, and equity closely and rigidly scrutinizes frans*689actions between them to the end that injustice and oppression may not result. In such cases the principle of law is often applied that fraudulent concealment will be presumed and the burden of proof thrown on him, or those claiming under him, to show that full disclosure had been made where the provision made for the wife is grossly disproportionate to the value of the estate.” It follows, from the law of the case so determined in the former appeal, that, if the allegations of the complaint find support in the evidence, the order and judgment of the trial court setting aside the antenuptial and postnuptial agreements must be sustained.
Upon a careful review of the evidence we are of the opinion that the order and judgment of the trial court should not be disturbed. The trial judge possessed a superior opportunity in passing upon the evidence presented in this cause. Although this superior opportunity does not create any presumption that the findings are correct, nevertheless, it is a circumstance not without importance where evidence must be carefully weighed. Concerning the antenuptial agreement it must be noted that it deprived the prospective wife of all interest in her prospective husband’s property or estate excepting the doubtful provision concerning the home about which the county court had difficulty in interpretation. So far as this antenuptial agreement deprived the wife of her exemptions and statutory allowances it was to that extent illegal and contrary to public policy. Herr v. Herr, 45 N. D. 492, 178 N. W. 443. The postnuptial agreement, so-termed, relates to and must be considered as a part of the antenuptial agreement; otherwise doubtful questions would be presented concerning its validity. 30 C. J. 635, 638, 639. This postnuptial agreement gave to the plaintiff nothing she did not already possess of right, if she survived her husband.
Hollowing the law of the case as announced in the former appeal, it was competent for the trial court, exercising equitable powers concerning an antenuptial agreement that released practically all of the wife’s inchoate rights, to consider, whether the contract had been entered into with the utmost good faith; whether it was reasonable in its provisions; whether the prospective wife possessed full knowledge of the character and value of her intended husband’s property or was chargeable with such knowledge; whether the prospective husband in*690formed liis fiancee fully with respect to all facts concerning his property; whether the antenuptial contract provided any reasonable provisions for the support of the wife in case of her survival; whether, upon all of the surrounding circumstances, the provisions made for the wife in the contract were grossly disproportionate to the means of the husband; and whether such inadequacy of provision in the contract was sufficient under all the circumstances to raise a presumption of fraudulent concealment that was not overcome by the proof in the record sufficient to show its absence. See 30 C. J. 627, 642-644; Denison, v. Dawes, 121 Me. 402, 117 Atl. 314; Liland v. Tweto, 19 N. D. 551, 563, 125 N. W. 1032. Into this legitimate field of inquiry evidence was adduced. The trial court was of the opinion that it was sufficient to show fraudulent concealment iai making the antenuptial agreement. We concur in the opinion of the trial court. It appears sufficiently clear that the deceased was willing and ready to marry plaintiff without any reservation concerning his property rights or her rights 'that might attach thereto as his wife. The objections of the children became the occasion for the execution of an antenuptial agreement. Plaintiff was willing to forego marriage in order to avoid family troubles.’ The prospective husband pressed his suit and plaintiff, relying upon his assurances, executed the antenuptial agreement with practically no knowledge or information concerning his property rights or her rights as a wife. This agreement had none of the elements of a business transaction as ordinarily considered. There appeared to be a mutual affection between the parties which continued until the time of the death of the deceased. Under the circumstances we are clearly of the opinion that plaintiff is not chargeable with negligence, laches, or carelessness when, through considerations of love and affection she acquiesced in her prospective husband’s request by signing these agreements, both before the marriage and at tbe time of tbe death-bed scene, without becoming querulous, assertive aud mercenary concerning her husband’s assets. She did not possess the knowledge of, nor receive information, concerning her husband’s property. Under tbe circumstances she may not be charged with knowledge because she possessed the means of knowledge, which, through consideration of love, compassion and faith in others, she failed to exercise. In our opinion the facts adduced support the. allegations of the complaint. Concerning *691the further contentions of the defendants with relation to the estoppel and acquiescence of the plaintiff in the probate proceedings, we are of the opinion that the record sufficiently discloses her lack of knowledge concerning her rights and duties as a widow so as to justify her acts and conduct and so as not to preclude her from asserting her proper rights in an equitable action. The right of an equity court to inquire into the subject matter and to set aside a final decree of the county court has been answered in the former appeal. The judgment of the trial court is affirmed.
Christianson, Johnson, and Birdzell, JJ., concur.